internal_revenue_service number release date index number ------------------------------------------------------------ ------- ------------------- --------------------------------------------- --------------- --------------------- ------------------------------------------ --------------------------------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-133474-05 date june ------------------------------------------------------------------- legend trust ----------------------------------------------------------- daughter mother son granddaughter granddaughter grandson date date date year year bank a b c d e x a b ------------------------- --------------------- ------------------------ -------------------------------------------------- ------------------- ------------------------------ -------------------------- --------------------------- -------------------------- ------- ------- -------------------------------- ------------------------------------------------ ----------------------------------------------- ----------------------------------------------- --------------------------------------------------------- ------------------------------------------------------------ ---- ---- ---- plr-133474-05 ---- c d ---- e ---- --------------------------------------------- court ------------ state citation -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- ---------------------------------------------- dear ------------- this is in response to the date letter and subsequent correspondence submitted on your behalf by your authorized representative concerning the generation-skipping_transfer gst tax gift_tax and income_tax consequences of the proposed termination of a_trust the facts and representations submitted are summarized as follows daughter executed an irrevocable_trust agreement trust dated date which is prior to date trust was created for the primary benefit of settlor’s mother mother the current trustee of trust is bank pursuant to paragraph a of trust after the death of mother if there shall then be living any issue of son other than grandson and granddaughter and their issue the trustee shall divide the net rents profits and income of trust at least annually and more often in the discretion of the trustee into as many parts as there shall be children of son living and deceased children of son leaving issue living at the time of such division other than grandson and granddaughter and their issue the trustee shall pay over one such equal part to such living issue per stirpes of any such deceased child other than the issue of grandson and granddaughter the trustee shall pay over one such equal part to each of such living children other than grandson and granddaughter or in the uncontrolled discretion of the trustee permit such income to accumulate in whole or in part mother died in year daughter died in year accordingly granddaughter is the current income_beneficiary of trust upon granddaughter 1’s death the trustee shall transfer deliver and pay over the amount theretofore accumulated out of the income of trust together with the income on such accumulations and also current undistributed_income which would have been payable to granddaughter to the living issue per stirpes of granddaughter trust shall terminate upon the death of the last survivor of son granddaughter granddaughter and grandson son grandson and granddaughter predeceased granddaughter accordingly granddaughter is the only survivor of the measuring lives of trust upon granddaughter 1’s death the trustee must plr-133474-05 terminate trust and the trustee shall transfer deliver and pay over the principal of trust to the persons who would otherwise have been entitled to the income therefrom and in the same proportions granddaughter who is age x has three children a b and c a age a and c age c have no children b age b has two children d age d and e age e it has been represented that trust is exempt from gst tax because it was irrevocable on date no corpus has been added to trust since date and no modifications that would constitute additions have been made to trust since date trust contains no restrictions ie spendthrift_clause on a beneficiary or remainderman alienating his or her income or remainder_interest it has been represented that the trustee of trust has never made a distribution to granddaughter since her share was created on date granddaughter filed a petition in court to terminate and distribute trust to granddaughter and the current and successor remaindermen according to their actuarially determined interests attached to the petition are the current and successor remaindermen’s written consent to the termination furthermore the current and successor remaindermen agree to guarantee and ensure the interests of each unborn contingent remainderman of trust and to provide accordingly in their respective estate_planning documents objects and purposes of the trust which are inconsistent with the full beneficial_ownership and control of the cestui are fulfilled all the parties who are or may be beneficially interested in the trust property are in existence and sui juris and they all consent and agree to the ending of the trust the basis for such termination is that because the beneficiary and remaindermen have the right to alienate their interests there is no reason for the trust to continue citation under state law a court may decree the termination of a_trust when all the on date court issued an order that the share created for the benefit of granddaughter out of trust be terminated upon the receipt of a favorable private_letter_ruling from the internal_revenue_service stating that termination of granddaughter 1’s trust will not result in a generation-skipping_transfer under sec_2601 of the internal_revenue_code or any other tax_liability trustee is also directed to distribute granddaughter 1’s share to granddaughter and the current and successor remaindermen in accordance with each individual’s actuarial interests therein determined under sec_7520 and based on the sec_7520 interest rates in effect on the date the private_letter_ruling is issued you have requested the following rulings the proposed termination of trust will not result in a transfer that is subject the proposed termination of trust will not cause the terminating plr-133474-05 distributions to be subject_to gst tax to the gift_tax by any party to the termination other_disposition of property either by trust or any of the beneficiaries in which any gain_or_loss is realized under sec_61 or sec_1001 termination will be the same as the tax basis of trust in such assets ruling the income_tax basis of the assets distributed to the beneficiaries on the proposed termination of trust does not constitute a sale exchange or sec_2601 of the internal_revenue_code imposes a tax on every generation skipping transfer which is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26 a of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the regulations the tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added see sec_26_2601-1 regarding constructive_addition sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an plr-133474-05 increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer in the present case trust was irrevocable on date it is represented that no additions actual or constructive were made to trust after that date based upon the facts submitted and the representations made we conclude that the proposed termination of trust will neither cause a beneficial_interest to be shifted to a beneficiary who occupies a generation lower than the beneficiaries who held the interests prior to the termination nor extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly we rule that the proposed termination of trust will not cause the terminating distributions to be subject_to the gst tax ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money_or_money's_worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift under sec_25_2512-5 of the gift_tax regulations in general the fair_market_value of remainders transferred by gift is the present_value of the remainders determined by use of the appropriate sec_7520 actuarial factor sec_7520 provides that the value of an annuity any interest for life or a term of years or any remainder_interest or reversionary_interest shall be determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest two-tenths of one percent equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date falls pursuant to the proposed termination of trust the trustee shall distribute the assets in trust to granddaughter and the current and successor remaindermen according to their actuarially determined interests based upon the facts submitted and the representations made we conclude that the proposed termination of trust will not result in a transfer that is subject_to the gift_tax by any party to the termination ruling sec_3 and plr-133474-05 sec_1015 provides that if property is acquired by a transfer in trust other than by a transfer in trust by a gift bequest or devise the basis shall be the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor on the transfer sec_1_1015-2 of the income_tax regulations provides that the principles stated in sec_1_1015-1 apply in determining the basis_of_property where more than one person acquires an interest in property by transfer in trust sec_1_1015-1 provides that property acquired by gift has a uniform basis and that the proportionate parts of that basis represented by the interests of the life_tenant and remainder_interest holder are determined under rules provided in sec_1_1014-5 sec_1001 however provides that in determining gain_or_loss from the sale or disposition of a term_interest_in_property that portion of the adjusted_basis of the interest which is determined pursuant to sec_1015 to the extent that the adjusted_basis is a portion of the entire adjusted_basis of the property shall be disregarded under sec_1001 the term_interest_in_property includes an income_interest in a_trust but does not include a remainder_interest sec_1001 provides that sec_1001 does not apply to a sale_or_other_disposition which is a part of a transaction in which the entire_interest in property is transferred to any person or persons see also sec_1_1001-1 sec_1222 provides that the term long-term_capital_gain means gain from the sale_or_exchange of a capital_asset held for more than one year sec_1221 defines the term capital_asset as property held by the taxpayer with certain listed exceptions not applicable here sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which the property was held by any other person if the property has the same basis in the taxpayer's hands as it would have in the hands of that other person revrul_72_243 1972_1_cb_233 provides that the proceeds received by the life_tenant of a_trust in consideration for the transfer of the life tenant's entire_interest in the trust to the holder of the remainder_interest are treated as an amount_realized from the sale_or_exchange of a capital_asset under sec_1222 the right to income_for_life from a_trust estate is a right in the estate itself see 157_f2d_235 2d cir cert_denied 330_us_826 although the proposed transaction takes the form of a distribution of the present values of the respective interests of granddaughter a b c d and e in substance it plr-133474-05 is a sale of granddaughter d and e’s interests to a b and c the remainder_interest holders entitled to receive trust assets at termination under the terms of trust the amounts received by granddaughter d and e as a result of the termination of trust are amounts received from the sale_or_exchange of a capital_asset revrul_72_243 because granddaughter 1’s basis in the income_interest of trust is a portion of the entire basis of the property under sec_1015 and because the disposition of granddaughter 1’s term_interest is not part of a transaction in which the entire_interest in trust is transferred to a third party granddaughter 1’s adjusted_basis in granddaughter 1’s interest in trust is disregarded under sec_1001 granddaughter 1’s holding_period in the life interest in trust exceeds one year accordingly under sec_1222 the entire amount_realized by granddaughter as a result of the early termination of trust will be long-term_capital_gain d and e’s holding_period in their contingent_remainder interests in trust also exceeds one year accordingly under sec_1222 the gain determined under sec_1001 by d and e as a result of the early termination of trust will be long-term_capital_gain except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
